JAMES R. Cooper, Judge. The appellant in this unemployment compensation case was employed by Leather Brothers, Inc., buckling dog collars. After the appellant had been so employed for approximately one and one-half years, her foreman advised her that her hours would be reduced to half time. The appellant worked eleven and one-half hours the following week and, after the conclusion of her last work day, informed her foreman that she had located a full-time job and was quitting. Subsequently, she filed a claim for unemployment benefits which the Board of Review denied on the ground that she had quit her last work without good cause connected with the work. From that decision, comes this appeal. For reversal, the appellant contends that the Board erred in finding that she quit her last job without good cause connected with the work.1 We affirm.  Whether there was good cause for an employee to quit his job is a question of fact. Morton v. Director, 22 Ark. App. 281, 742 S.W.2d 118 (1987). In determining the sufficiency of the evidence to sustain the findings of the Board of Review, we review the evidence and all reasonable inferences deducible therefrom in the light most favorable to the Board’s findings and affirm if they are supported by substantial evidence. Perdrix- Wang v. Director, 42 Ark. App. 218, 856 S.W.2d 636 (1993). Even when there is evidence upon which the Board might have reached a different decision, the scope of our judicial review is limited to a determination of whether the Board could reasonably reach its decision upon the evidence before it. Id. In the case at bar, the Board based its finding that the appellant lacked good cause for quitting on the appellant’s failure to make further inquiries concerning her decrease in hours. In this context we think it significant that the appellant’s supervisor originally informed her that the reduction in work hours was something that the employer wanted to “try,” and that it was the employer’s intention to move the appellant back to full-time employment after the week of half-time work.  “Good cause” depends not only on the good faith of the employee involved (which includes the presence of a genuine desire to work and be self-supporting), but also on the reaction of the average employee. Perdrix-Wang v. Director, supra; see McEwen v. Everett, 6 Ark. App. 32, 637 S.W.2d 617 (1982). Another element of “good cause” is whether the employee took appropriate steps to rectify the problem. McEwen v. Everett, supra. Given these considerations, we cannot say that the Board’s finding that the appellant quit without good cause connected with the work is not supported by substantial evidence. Affirmed. Pittman and Robbins, JJ., agree. Rogers, Stroud, and Griffen, JJ., dissent.   Arkansas Code Annotated § 11-10-513 (1987) provides that an employee who left his last work voluntarily and without good cause connected with the work shall be disqualified for benefits.